The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant's amendment of April 06, 2021 is acknowledged. It is noted that claims 1, 3-14 and 16-17 are previously amended. Claims 2 and 15 are canceled. 
 					Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 3-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunker et al [US7976344] in view of C.H.Fernald et al [US3413594].
 	Claims 1 and 6, Brunker et al disclose a connector, comprising:
a housing having a receiving portion O1 receiving an end portion of a first circuit board P1 plugged in from a front side of the housing and an abutting portion H abutting an end portion of a second circuit board P2 plugged in from a rear side of the housing; and
a contact 220 elongated in a frontward and rearward direction, the contact 220 having a fixed portion 210 fixed to the housing in a middle in the frontward and rearward direction, a first contact portion 234 formed in a front end portion for coming into contact with the first circuit board P1 to be electrically connected to the first circuit board, a second contact portion 224 formed in a rear end portion for coming into contact with the second circuit board P2 to be contacting to the second circuit board, and 

Brunker et al disclose the invention generally all as claimed, but does not show the second contact portion to be soldered to the second circuit board. However, C.H.Fernald et al teaches a second contact portion 42 formed in a rear end portion for coming into contact with the second circuit board [a strip  12a of pcb 12] to be contacted to the second circuit board[col. 3, lines 11-12) [fig 1]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the connector of Brunker et al by soldering the contact portion on the circuit board as taught by C.H.Fernald et al for securing the connector on one side of the circuit board, where that circuit board being fixed in the system. 
 	Claim 10, Brunker et al disclose the connector of claim 1, wherein the deflective portion 226 is narrower than an adjoining portion 225.
	Claims 3, 11 and 16, Brunker et al disclose the connector of claim 1, wherein the deflective portion 226 is narrower than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.
 	Claim 4, Brunker et al disclose connector of claim 1, wherein the deflective portion 226 is thinner than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.
 	Claim 5, Brunker et al disclose the connector of claim 1, further comprising a plurality of contacts 200 disposed in a pair of rows and positioned to pinch the first circuit board P1 and the second circuit board P2.
Claim 6, Brunker et al disclose the connector comprising: a housing; and a contact elongated in a frontward and rearward direction, the contact 220 having a fixed portion 210 fixed to the housing in a middle in the frontward and rearward direction, a first contact portion 234 formed in a front end portion for coming into contact with a first circuit board P1, a second contact portion 224 formed in a rear end 
 	Claim 7, Brunker et al disclose the connector of claim 6, wherein the housing has a first receiving portion O1 receiving the first circuit board P1 plugged in from a front side of the housing.
 	Claim 8, Brunker et al disclose the connector of claim 7, wherein the housing has an abutting portion H abutting an end portion of the second circuit board.
 	Claim 9, Brunker et al disclose the connector of claim 8, wherein the housing has a second receiving portion O2 receiving the second circuit board P2 plugged in from a rear side of the housing.
 	Claim 12, Brunker et al disclose the connector of claim 6, further comprising a plurality of contacts disposed in a pair of rows and positioned to pinch the first circuit board P1 and the second circuit board P2.
 	Claim 13, Brunker et al disclose the contact, comprising: a fixed portion;
a first contact portion formed in a front end portion for coming into contact with a first circuit board;
a second contact portion formed in a rear end portion for coming into contact with a second circuit board; and 
a deflective portion 226 formed between the fixed portion 210 and the second contact portion 224 adapted to deflect when the second contact portion 224 receives a force from the second circuit board P2; the deflective portion 226 is thinner in width than an adjoining portion 225 adjoining the deflective portion 226 and located near the second contact portion 224.
              Claim 14, Brunker et al disclose the contact of claim 13, wherein the fixed portion is fixed to a housing.
Claim  16, Brunker et al disclose the connector of claim 13, wherein the width of the deflective portion 226 is thinner than both the adjoining portion 225 and the fixed portion 210 adjacent the deflective portion 226.

    PNG
    media_image1.png
    1335
    2449
    media_image1.png
    Greyscale

Reponses to Argument 
4.	Applicant argues that:
 	“Claim 1 had been amended by Applicant’s November 10, 2020, Amendment and Response to recite that “the deflective portion is narrower and thinner than an adjoining portion adjoining the deflective portion and located near the second contact portion”. It is respectfully submitted that the Action fails to make aprima facie case of obviousness regarding the rejection of previously presented claim 1 for at least the following reasons.”
 	Is not persuasive, because Brunker et al  already disclose this limitation “the deflective portion 226 is narrower and thinner than an adjoining portion 225 adjoining the deflective portion 226 and located near the second contact portion 224”. This limitation is never made as a prima facie case of obviousness rejection. 
5.       Applicant argues that:

Is not persuasive, because based on the Applicant’s amendment of November 10, 2020, the element on the prior art in the next office action after Applicant’s amendment has been changed; therefore, there is no need to argue to applicant’s arguments with respect to Applicant’s amended claims because the arguments do not apply to any of the references being used in the current rejection.
6.      Applicant argues that:
“it is noted that the instant Action’s reproduction of the figures of Brunker on page 5 illustrate only side views of the cited bend 226 in which no thickness dimension is even visible. Likewise, the Action’s written remarks do not even attempt to identify where Brunker teaches the feature of a thinner deflection portion at all. Rather, the Action merely repeats the language of the claims, without providing any explanation for the basis of the rejection.”
Is not persuasive, because there is nowhere in the claim 1 reciting the thickness dimension of the bend of the contact portion in three dimensions, instead of reciting of “the deflective portion is narrower and thinner than an adjoining portion adjoining the deflective portion and located near the second contact portion”. For the term “narrower and thinner” of the deflective portion can be viewed on one dimension of the contact. Based o dictionary, the term ”portion” means a “section”; the “narrower” or “thinner” means the cross section at one point of the object. Applicant’s claims recited so broadly, that reads on the Brunker. 
7.    Applicant argues that:         
 	“… it is noted that claim 17 had been added to clarify that the “deflective portion is narrower in a direction orthogonal to a direction of the width of the deflection portion than the adjoining portion.” Nowhere does the rejection even attempt to identify where such a feature is shown. Again, the 
Is not persuasive, regarding to claim 17, Brunker et al disclose the width of deflective portion 226 is narrower [in a direction A orthogonal to a direction B  of the width of the deflective portion 226] than the width of the adjoining portion 225. Applicant recited so broadly that reads on Brunker.

    PNG
    media_image2.png
    513
    1300
    media_image2.png
    Greyscale

 				Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831